The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 26, 2014

                                       No. 04-14-00595-CR

                                    Guadalupe RODRIGUEZ,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. NM227833
                              Lorina I. Rummel, Judge Presiding

                                          ORDER
        On August 19, 2014, appellant filed a pro se Motion for Leave to File Late Notice of
Appeal, in which she states “I have not been indicted[.] It’s been over 90 days.” On August 25,
2014, the trial court clerk filed a Notification of Late Record stating she is unable to file the
record because the “Notice of Appeal was not filed and there was no judgment.” It therefore
appears appellant is attempting to appeal from the alleged failure of the State to indict him. This
court does not have jurisdiction to consider an appeal if there is no final judgment. Also, this
court’s jurisdiction to consider an appeal is not triggered unless a notice of appeal is timely filed.

       Therefore, appellant is ORDERED to show cause, in writing, no later than September 11,
2014, why this appeal should not be dismissed for lack of jurisdiction. If appellant does not
respond in writing by September 11, 2014, this appeal will be dismissed for lack of jurisdiction.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court